Exhibit 10.1
FIRST AMENDMENT
TO THE MEN’S WEARHOUSE, INC.
2004 LONG-TERM INCENTIVE PLAN
          THIS AGREEMENT by The Men’s Wearhouse, Inc. (the “Sponsor”),
WITNESSETH:
          WHEREAS, the Sponsor maintains the plan known as “The Men’s Wearhouse,
Inc. 2004 Long-Term Incentive Plan” (the “Plan”); and
          WHEREAS, the Sponsor retained the right in Section 13.1 of the Plan
toamend the Plan from time to time; and
          WHEREAS, the Board of Directors of the Sponsor approved resolutions on
the29th day of March, 2011, to amend the Plan;
          NOW, THEREFORE, the Sponsor agrees that, effective upon the approval
of a majority of the shareholders of the Sponsor, Section 4.2 of the Plan is
herebyamended in its entirety to read as follows:
     4.2. Dedicated Shares; Maximum Awards. The aggregate number of shares of
Stock with respect to which Awards may be granted under the Plan is 4,610,059.
The aggregate number of shares of Stock with respect to which Incentive Stock
Options may be granted under the Plan is 4,610,059. The aggregate number of
shares of Stock with respect to which Nonqualified Stock Options may be granted
under the Plan is 4,610,059. The aggregate number of shares of Stock with
respect to which Stock Appreciation Rights may be granted under the Plan is
4,610,059. The aggregate number of shares of Stock with respect to which
Restricted Stock Awards may be granted under the Plan is 2,305,030. The
aggregate number of shares of Stock with respect to which Performance Stock
Awards may be granted under the Plan is 2,305,030. The maximum number of shares
of Stock with respect to which Incentive Stock Options may be granted to an
Employee during a Fiscal Year is 300,000. The maximum number of shares of Stock
with respect to which Nonqualified Stock Options may be granted to an Employee
or Director during a Fiscal Year is 300,000. The maximum number of shares of
Stock with respect to which Stock Appreciation Rights may be granted to an
Employee or Director during a Fiscal Year is 300,000. The maximum number of
shares of Stock with respect to which Restricted Stock Awards may be granted to
an Employee or Director during a Fiscal Year is 225,000. The maximum amount with
respect to which Deferred Stock Unit Awards may be granted to an Employee or
Director during a Fiscal Year may not exceed in value the Fair Market Value of
225,000 shares of Stock determined as of the date of grant. The maximum number
of shares of Stock with respect to which Performance Stock Awards may be granted
to an Employee or Director during a Fiscal Year is 225,000. The maximum number
of shares of Stock with respect to which Performance Unit Awards may be granted
to an Employee or Director

 



--------------------------------------------------------------------------------



 



during a Fiscal Year is 225,000. The maximum number of shares of Stock with
respect to which Other Stock-Based Awards may be granted to an Employee during a
Fiscal Year is 225,000. The maximum aggregate amount with respect to which
Cash-Based Awards may be awarded or credited to an Employee or Director during a
Fiscal Year may not exceed in value $3,000,000 determined as of the date of
grant. The maximum aggregate amount with respect to which Performance Unit
Awards may be awarded or credited to an Employee or Director during a Fiscal
Year may not exceed in value $3,000,000 determined as of the date of grant. Each
of the foregoing numerical limits stated in this Section 4.2 shall be subject to
adjustment in accordance with the provisions of Section 4.6. The number of
shares of Stock stated in this Section 4.2 shall also be increased by such
number of shares of Stock as become subject to substitute Awards granted
pursuant to Article XI; provided, however, that such increase shall be
conditioned upon the approval of the stockholders of the Company to the extent
stockholder approval is required by law or applicable stock exchange rules.
Approved by the Board of Directors
On March 29, 2011

 